

116 S1221 IS: Innovation Zone Act
U.S. Senate
2019-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1221IN THE SENATE OF THE UNITED STATESApril 29, 2019Mr. Young (for himself, Ms. Hassan, Mr. Cassidy, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to create an innovation zone initiative, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Innovation Zone Act. 2.Innovation zone initiative authoritySection 487A of the Higher Education Act of 1965 (20 U.S.C. 1094a) is amended to read as follows:
			
				487A.Innovation zone initiative
					(a)Innovation zone initiative
 (1)In generalThe Secretary is authorized to establish an innovation zone initiative consisting of voluntary experiments under which the Secretary and institutions of higher education are permitted to test the effectiveness of statutory and regulatory flexibility that aims to increase student success, which may be defined as 1 or more of the following:
 (A)Reduction in student loan debt. (B)Increase in student retention and program completion at institutions of higher education, especially for historically underrepresented students.
 (C)Decrease in student time to program completion. (D)Closing of gaps in enrollment and completion between historically un­der­rep­re­sent­ed students and students who are not historically un­der­rep­re­sent­ed students.
 (E)Increase in student employment outcomes upon graduation. (F)Improved financial aid disbursement and service to students.
 (G)Increase in student safety, wellness, or food and housing security. (H)Other innovative practices that benefit students.
 (2)Reduction of regulatory burdenWhere appropriate, the Secretary may establish experiments, that, in addition to meeting the requirements of paragraph (1), lead to a reduction of regulatory burden on institutions of higher education or the Department, without harm to students.
						(3)Waivers
 (A)In generalExcept as provided in subparagraph (B), the Secretary is authorized to waive, for any institution of higher education participating in an innovation zone experiment under paragraph (1), one or more requirements of title I or IV, including regulations promulgated under title I or IV.
 (B)LimitationsThe Secretary may not grant a waiver with regard to the following: (i)The definition of an institution of higher education under section 101 or 102.
 (ii)Antidiscrimination provisions under section 111. (iii)Student speech rights provisions under section 112.
 (iv)Campus safety provisions under section 119 or 120. (v)Preferred lender arrangements under section 152.
 (vi)Grant or student loan maximums under title IV. (vii)The needs analysis under part F of title IV.
								(b)Solicitation of experiment suggestions
 (1)Solicitation of suggestionsNot less frequently than every 2 years, the Secretary shall provide an opportunity, through the Department of Education’s website, for the public, institutions of higher education, and other stakeholders to submit suggestions for potential experiments under this section.
 (2)Contents of suggestionsAny person that wishes to submit a suggestion under paragraph (1) shall include— (A)the goals or objectives of the proposed experiment, and how statutory or regulatory flexibility could allow the institution of higher education to increase student success, as required under subsection (a)(1);
 (B)a description of how the experiment would be conducted, including participation protections or mechanisms in place to ensure that students participating in the experiment will not be negatively impacted, such as by facing additional barriers to completion or losing credit as a result of the experiment;
 (C)the specific statutory or regulatory requirements for which a waiver would be requested; (D)an examination of the current need or interest, as of the date of the submission, for the experiment; and
 (E)a description of how the suggested experiment contributes to building the evidence base and how evaluation could be used to generate that evidence.
							(c)Selection of experiments and designation of participating institutions
 (1)Selection considerationsAfter considering any suggestions submitted under subsection (b), the Secretary may select experiments to be carried out under subsection (a). The Secretary shall base any such selection on the following:
 (A)Sufficient interest in the experiment among institutions of higher education, researchers, and practitioners.
 (B)Research suggesting promise of fulfilling outcomes described in subsection (a)(1). (C)A clear link between how the desired statutory and regulatory flexibility could allow the institution of higher education to increase student success, as required under subsection (a)(1).
 (D)The ability for the Secretary to identify policy-relevant questions for the experiment and design an experiment that can credibly answer those questions, and contribute to the evidence base of innovative practices.
 (E)Other general interest, as supported by evidence. (2)Determination of evaluation plansAfter selecting an experiment under this section, but before any participating institutions for such experiment are chosen, the Secretary, in consultation with the Director of the Institute of Education Sciences, shall complete the following:
 (A)Identify policy-relevant questions for the experiment and design an experiment that can credibly answer those questions.
 (B)Identify the methodology of data collection for the experiment, including, to the extent practicable, a methodology that allows for disaggregation of data for historically underrepresented students.
 (C)Identify rigorous evaluation methods for determining the impact of the experiment, including whether the experiment has differential impacts for historically underrepresented students. These methods may include rapid cycle evaluation and behavioral insights and are informed by—
 (i)responses to requests from the Department for information; and
 (ii)feedback from external researchers and other stakeholders. (D)Establish a timeframe for conducting the experiment that shall not exceed 4 years from the award year in which Federal financial aid is first disbursed to students participating in the experiment, at which time the Secretary may opt to extend the experiment for an additional 2 years.
 (E)Estimate the cost of conducting the experiment, to the extent practicable. (F)Estimate the size of the study sample (such as the number of participating students or institutions) needed to determine if the experiment has statistically significant effects.
 (3)Dissemination of informationThe Secretary shall notify institutions of higher education, through the website of the Department or other means, of the experiments selected by the Secretary under this section and the steps necessary to participate in an experiment. Such notice shall include the information described in subparagraphs (A) through (F) of paragraph (2) for the experiment.
 (4)Commencement of experimentThe Secretary may carry out an experiment, in accordance with the requirements of this section, only if the Secretary has entered into agreements with not less than 5, and not more than 100, institutions of higher education, under which the institutions agree—
 (A)to participate in the experiment described in the applicable evaluation plan under paragraph (2);
 (B)to comply with the data collection requirements under subsection (d)(1) and any other reporting requirements determined by the Secretary; and
 (C)(i)to the methodology for data collection established by the Secretary under paragraph (2)(B) for the experiment; or
 (ii)upon the request of the institution and if the Secretary determines appropriate, to an alternative methodology for data collection.
 (5)Technical assistanceThe Secretary may provide technical assistance to institutions of higher education that are not participating in an experiment but have an interest in potentially participating in an experiment.
 (6)Fast-track process to comply with information collection requirementsNotwithstanding section 3507 of title 44, United States Code, the Secretary shall be deemed to have the authority to approve, for purposes of such section 3507, any proposed collection of information related to an experiment conducted under this section, in the same manner and to the same extent as such authority is provided to a senior official by the Director of the Office of Management and Budget under section 3507(i) of such title.
						(d)Outcomes reporting
 (1)Data submissionEach institution of higher education participating in an experiment under this section shall timely submit to the Secretary, on a periodic basis to be determined by the Secretary, data on outcomes relating to the experiment.
						(2)Report
 (A)In generalThe Secretary shall— (i)review the experience of and rigorously evaluate, according to a methodology approved by the Institute of Education Sciences, the activities of all institutions participating in each experiment carried out under this section; and
 (ii)beginning 2 years after the date of enactment of the Innovation Zone Act, and every 2 years thereafter— (I)prepare and submit a report regarding the innovation zone initiative under this section to the authorizing committees; and
 (II)post the report on the public website of the Department.
 (B)Contents of reportThe report required under subparagraph (A)(ii)(I) shall include, for each experiment supported as of the date of the report—
 (i)a summary of the status of the experiment;
 (ii)a summary and analysis of the findings, to date, of the experiment, including the evaluation described in subsection (c)(2)(C);
 (iii)the methodology of data collection;
 (iv)an analysis of the value of continuation of the experiment; (v)an explanation of any current or foreseen barriers to conducting the experiment; and
 (vi)an evaluation of the quality of data and intended results. (C)Completed experiment reportBy not later than 60 days after the completion of the timeframe established under subsection (c)(2)(D) or (e)(2)(B)(ii) for an experiment, the Secretary shall—
 (i)prepare a report that includes— (I)the findings of the experiment, including, to the extent practicable, disaggregation of data for historically underrepresented students; and
 (II)in the case of an experiment for which the Secretary determines there is sufficient value in continuing the experiment past the established timeframe, adequate documentation to justify such continuation; and
 (ii)publish the report on the public website of the Department and submit the report to the authorizing committees.
 (D)Collection of additional dataThe Secretary may collect additional data after the conclusion of an experiment under this section to assess the long-term outcomes of participants.
							(e)Transition; review
 (1)Continuation of existing experimentsThe Secretary may continue any experiment commenced under this section before the date of enactment of the Innovation Zone Act (referred to in this subsection as an existing experiment). Any such existing experiment shall be subject to the requirements of this section, as amended by the Innovation Zone Act, except for the requirements of subsection (c).
 (2)Review of existing experimentsBy not later than 90 days after the date of enactment of the Innovation Zone Act, the Secretary shall— (A)conduct an extensive review and assessment of existing experiments still in effect; and
 (B)prepare and submit to the authorizing committees, and publish on the public website of the Department, a report of the status of the existing experiments, which shall include, for each such experiment—
 (i)the total cost to date and the projected cost of continuation, to the extent practicable; (ii)an established timeframe for completion;
 (iii)the current methodology of data collection; (iv)an analysis of findings, as of the date of the report;
 (v)an analysis of the value in continuation of the existing experiment; and (vi)an analysis of whether the assessment of the experiment could be restructured to answer other policy questions.
 (f)Definition of historically underrepresented studentIn this section, the term historically underrepresented student— (1)means a student, or prospective student, at an institution of higher education who is at risk of educational failure or otherwise in need of special assistance and support; and
 (2)may include an adult learner, working student, part-time student, student from a low-income background, student of color, Native youth, single parent (including a single pregnant woman), student who is a homeless child or youth (as defined in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), youth who is in, or has aged out of, the foster care system, first generation college student (as defined in section 402A(h)), and student with a disability..